Citation Nr: 0201495	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  94-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a thoracotomy and segmental resection of the 
right upper lobe due to emphysematous blebs, currently rated 
as 30 percent disabling.

2.  Entitlement to service connection for a chronic heart 
disorder secondary to the service-connected lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1968 to October 1969.

In August 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the claims 
at issue, and the veteran appealed the decision to the Board 
of Veterans' Appeals (Board).  The Board twice remanded the 
claims to the RO for further development and consideration-
initially in September 1996 and more recently in October 
1997.


FINDINGS OF FACT

1.  The medical evidence of record shows that, although 
doctors initially suspected several years ago that the 
veteran had organic heart disease, this since has been 
clinically ruled out and there is no medical evidence of 
record indicating that he currently has a chronic heart 
disorder-much less that it either was caused or aggravated 
by his service-connected lung condition.

2.  The veteran does not have severe pulmonary emphysema, 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping, and 
ventilatory impairment of severe degree confirmed by 
pulmonary function testing with marked impairment of health.

3.  According to pulmonary function testing conducted since 
1992, he also does not have a FEV-1 of 40 to 55 percent 
predicted, or a FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) 
of 40 to 55 percent predicted, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).

4.  Neither the former nor revised criteria, or even the 
extra-schedular criteria, provide a basis for increasing the 
veteran's rating for his pulmonary disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic heart disorder that 
is proximately due to or the result of his service-connected 
lung condition.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2. The criteria have not been met for a rating higher than 30 
percent for the 
service-connected pulmonary disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.97, Diagnostic Code 6603 (1995 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Chronic Heart 
Disorder Secondary to the Already Service-Connected Lung 
Condition

The veteran does not allege, and the evidence does not 
otherwise suggest, that he has a chronic heart disorder that 
was directly incurred or aggravated during service, or which 
may be presumed to have been so incurred.  Consequently, the 
Board need not discuss that basis of granting service 
connection.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  Rather, in this 
particular appeal, the veteran alleges that he has a chronic 
heart disorder that is proximately due to or the result of 
his already service-connected lung condition.  38 C.F.R. 
§ 3.310(a).  This type of claim is commonly referred to as 
one for secondary service connection.  And the United States 
Court of Appeals for Veterans Claims (Court) has held that 
sections 1110 and 3.310(a) also permit service connection in 
these types of cases if there has been aggravation of the 
non-service-connected condition at issue and the aggravation 
is proximately due to or the result of the already service-
connected disability.  In those instances, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board's most recent remand in October 1997 was necessary, 
in part, to determine whether the veteran actually has a 
chronic heart disorder (currently) since there was 
conflicting medical evidence of record concerning this 
important issue.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.  Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

As indicated in the Board's October 1997 remand, a VA 
physician who had examined the veteran for compensation 
purposes in April 1992 diagnosed organic heart disease (OHD) 
manifested by cardiomyopathy of uncertain etiology with 
global hypokinesia of the myocardium and questionable angina.  
That examining VA physician also indicated the veteran had an 
elevated cholesterol level (hypercholesterolemia).  However, 
that VA physician indicated that he had not reviewed any of 
the medical and other evidence in the veteran's claims folder 
(c-file) prior to rendering that diagnosis, so he did not 
have a factual foundation to base the opinion on.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also VAOPGCPREC 20-95 (July 14, 1995).  And aside 
from that, another VA physician who earlier had examined the 
veteran in the emergency room of a VA hospital, and who had 
submitted an undated statement in February 1992 concerning 
that exigency, indicated that while premature coronary artery 
disease (CAD) was a "possibility," and that an 
adenosine thallium may be a good test for diagnostic 
evaluation, he nonetheless was "uncertain" whether the 
results of a Multiple Gated Acquisition (MUGA) scan 
were "correct" because the veteran's physical examination 
and electrocardiogram (ECG/EKG) showed "little evidence" of 
his supposed moderate degree of decreased left ventricular 
(LV) function.  That VA physician was referring to "old 
records" (apparently a VA outpatient record dated in May 
1991) indicating the veteran had decreased heart function 
with a left ventricular ejection fraction (LVEF) of 35% 
and generalized hypokinesia of uncertain etiology.  And 
because of the discrepancy between the veteran's reported 
medical history and the actual clinical findings noted during 
his most recent physical examination, the VA physician said 
that he was contemplating doing another EKG ("echo") to 
confirm or rule out the diagnosis of CAD.  Lastly, that 
examining VA physician noted the veteran had documented small 
airways disease and that he may have a "primary pulmonary 
problem," so the VA physician also suggested that documented 
pulmonary function tests (PFTs) may be in order since they 
had not been done.

Not only was there uncertainty over whether the veteran 
actually had a chronic heart disorder at the time of the 
Board's October 1997 remand, but it also was unclear 
whether-even if shown that he did, it was related to his 
service-connected lung condition.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . . [or an already service-connected 
condition]").  Also found at Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  One of his primary care physicians had indicated in a 
November 1992 statement that his chronic lung problems 
(referring to his chronic obstructive pulmonary disease 
(COPD) and associated symptoms such as dyspnea) cause him to 
have continuous severe coughing and choking with expulsion of 
phlegm which is stressful to him and "hard on [his] heart," 
and could again lead to lung collapse.  But that statement 
was not sufficient grounds, in and of itself, to grant 
service connection on a secondary basis-particularly since 
other contemporaneous medical evidence of record, including 
the report of an October 1992 hospitalization at a VA medical 
center (VAMC), had indicated the results of several relevant 
tests such as an electroencephalogram (EEG), a carotid 
Doppler study, and EKG all were negative.  See Seals v. 
Brown, 8 Vet. App. 291, 295 (1995) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).  The veteran also had undergone 
another MUGA scan during that hospitalization, and it 
revealed that his left ventricular ejection fraction had 
improved to 58% (from the previous 35% alluded to above).  He 
had complained of experiencing several transient ischemic 
attacks (TIAs) or possible seizures during the weeks 
immediately preceding that hospitalization-which he said 
were manifested by numbness in the left side of his face, 
arm, and hand with jerking movements of his eyes and 
subsequent loss of vision in both of them.  But his doctors 
at the VAMC were unable to determine any organic cause for 
his symptoms, and they suspected he might have an anxiety 
disorder, instead, so they referred him for a follow-up 
evaluation on an outpatient basis to either confirm or rule 
this out.

The issue of whether the veteran actually had a chronic heart 
disorder further was complicated by the results of another VA 
medical examination in December 1996, which also prompted the 
Board's October 1997 remand.  During that evaluation, he had 
acknowledged that, although previously on heart medication 
until undergoing uneventful gallbladder surgery, he no longer 
felt that he had global hypokinesia of the myocardium.  He 
also expressly denied experiencing any anginal-type 
chest pain, and he had no history of cardiac palpitation or 
paroxysmal dyspnea.  Moreover, the objective clinical 
findings during that physical evaluation were essentially 
negative, too.  And, as such, the VA examiner concluded that 
the veteran's combined hospital record questioned 
cardiomyopathy in February 1992, but otherwise did not 
further prove the situation.  The VA examiner further 
reiterated that a heart condition was not clinically found 
during his personal evaluation of the veteran, and he 
indicated that he had reviewed the pertinent medical and 
other evidence (in its entirety) in his claims folder.  So 
that also was an indication that the veteran did not have a 
chronic heart disorder-much less that it was causally 
related to his service-connected lung condition.  But 
regardless, because there was competent medical evidence both 
for and against the claim, the Board remanded the case to the 
RO to obtain additional medical comment concerning this to 
facilitate a decision in this appeal and to determine whether 
the veteran was entitled to the benefit of the doubt.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Unfortunately, the more recent medical evidence 
obtained shows that he is not.

A VA cardiologist who examined the veteran on remand in 
November 1998 indicated that the results of an August 1994 
echocardiogram were "normal," as were the ejection fraction 
and the right and left ventricular function.  There also was 
no significant valvular abnormality.  And as for the current 
findings, they, too, were equally unremarkable-both insofar 
as the results of the MUGA scans and electrocardiogram (which 
included an exercise stress test).  The VA examiner also 
indicated that the veteran's sodium, potassium, chloride, 
bicarbonate, blood urea nitrogen (BUN), creatinine, glucose, 
PT, international normalized ratio (INR) for anticoagulant 
monitoring, urinalysis, Hemoglobin, hematocrit, platelets, 
white count, and mean corpuscular volume (MCV) all were 
"normal" or "within normal limits" when measured in 
September 1994.  So based on the results of the current 
physical examination (in November 1998), as well as the 
clinical and laboratory findings noted previously, the VA 
examiner concluded that it is "unlikely" the veteran is 
suffering from cardiomyopathy.  Moreover, said the 
VA examiner, the veteran also "has no signs of heart 
failure."  In response to this, the veteran's representative 
argues that an additional comment by that very same VA 
examiner-that the veteran "may well have some tricuspid 
regurgitation due to elevated pulmonary pressures due to his 
lung disease" is an indication according to the holding in 
Allen of "aggravation" of the heart condition by the 
service-connected pulmonary disability.  See Allen, 7 
Vet. App. at 448.  However, what the representative failed to 
mention is that the VA examiner also followed that comment by 
stating that the tricuspid regurgitation "has not resulted 
in any signs of right heart failure," noting that the 
veteran has a "normal liver edge, ...no lower extremity edema 
and his jugular venous pressure is not elevated."  So even 
acknowledging that suggestion of "aggravation" is not 
sufficient to grant service connection on a secondary basis 
because the VA examiner ultimately concluded that this has 
not actually resulted in a current/present disability for 
VA compensation purposes.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

Another VA (general medical) physician who examined the 
veteran more recently, in August 2000, indicated the results 
of an EKG conducted during that evaluation showed he had 
"multiple atrial premature complexes," an abnormal finding.  
But the results of a chest X-ray disclosed "no acute 
cardiopulmonary disease," and there had not been any change 
since prior X-rays taken in December 1996.  However, even 
more importantly, a VA pulmonary specialist who subsequently 
examined the veteran in November 2000 (also at the request of 
the Board's remand) indicated the results of his cardiac 
examination were "unremarkable;" he did not have any 
cyanosis, clubbing or edema.  Furthermore, an X-ray of his 
chest showed that he had a "normal" cardiac silhouette and, 
in fact, had not had any evidence of an X-ray abnormality 
"for many years" according to the VA pulmonary physician.  
And in addressing the confusion caused by the discrepancies 
in the cardiac findings over the years, the VA pulmonary 
physician pointed out that several notes-including the 
compensation and pension (C&P) examination in 1992, mention a 
cardiomyopathy.  However, said the VA pulmonary physician, 
the MUGA scan in 1992 showed a "normal" ejection fraction 
of 58%.  Furthermore, said the VA pulmonary physician, the 
cardiac evaluation for C&P purposes done there 2 years 
earlier (referring to the November 1998 evaluation discussed 
above) "found no evidence of any cardiac dysfunction, 
including a normal cardiac stress test."  And in response to 
the November 1992 statement from the veteran's private 
treating physician-that he had "chronic obstructive 
pulmonary disease," "chronic pulmonary edema," and that on 
physical examination he had a "right lung filled with 
fluid," the VA pulmonary specialist indicated that, 
even if the veteran did have those conditions and symptoms 
back then, the VA pulmonary specialist "do[es] not believe 
his studies in the past 8 years indicate evidence of 
significant cardiac or pulmonary impairment."  So, again, 
even acknowledging that there were concerns several years ago 
that the veteran might have a heart condition, there is 
nothing in the record on appeal to indicate that he still 
does currently (i.e., that it was "chronic"), which is a 
preliminary threshold requirement for granting his claim.  
See, e.g., 38 C.F.R. § 3.303(b) (discussing the requirement 
of "chronicity and continuity" of disease or injury).  And 
this is true irrespective of any possible cause-and-effect 
relationships that might exist between his heart condition 
(if he had one currently) and his service-connected pulmonary 
disability.  Lastly, it also is important to note that the VA 
pulmonary specialist cited the extremely high percentage 
(90%) of young men who have a history of cigarette smoking-
as the veteran does, who eventually develop the type of 
pulmonary problems that he has.  Indeed, because of this 
extremely high incidence in smokers, the VA pulmonary 
specialist strongly urged the veteran to quit.  The veteran, 
incidentally has not filed a claim for VA compensation 
benefits based on a smoking addiction acquired in service.  
And since his present appeal did not arise in that particular 
context, and he is not otherwise shown to be entitled to VA 
compensation benefits based on that theory, it need not be 
addressed any further.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (overruling Barela v. West, 11 Vet. App. 280 
(1998)); see also EF v. Derwinski, 1 Vet. App. 324 (1991) (VA 
required to addressed all issues that are reasonably raised 
by the record).

In summarizing his professional medical impressions of the 
veteran's overall cardiopulmonary status, the examining VA 
pulmonary physician reiterated that there was "no evidence 
of a significant cardiac abnormality...."  So inasmuch 
as there is no medical evidence of record indicating the 
veteran currently has a chronic heart condition, his claim 
for secondary service connection must be denied.  See, among 
other precedent cases, Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The Board considers the more recent medical opinions-that 
the veteran does not currently have a chronic heart 
condition, to be more probative than the earlier medical 
opinions of those who indicated or suggested that he might 
because several years have elapsed since then and virtually 
all of the relevant diagnostic studies conducted during the 
interim have been unremarkable.  Also, the most recent 
medical opinions obtained (on remand) in November 1998 and 
November 2000 were from physicians specializing in the 
particular fields of medicine at issue.  So it stands to 
reason that their opinions deserve more consideration and 
weight than the contrary opinions of, say, a general 
practitioner.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
See, too, Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Timberlake 
v. Gober, 14 Vet. App. 122, 128 (2000); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  And although the 
Board may not ignore the opinion of a treating physician, 
such as the one proffered in November 1992, the Board 
certainly is free to discount the credibility of that 
physician's statement, so long as the Board provides an 
adequate explanation of the reasons and bases for its 
determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-
01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  Here, for the reasons discussed above, the Board has 
legitimate reason to favor the more recent medical opinions 
of specialists over those provided several years ago that 
obviously cannot address the veteran's current 
cardiopulmonary status.  And this is the most fundamental 
requirement for granting service connection.


II.  Entitlement to a Rating Higher than 30 percent for 
Postoperative Residuals of a Thoracotomy and Segmental 
Resection of the Right Upper Lobe due to Emphysematous Blebs

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for a disability that 
was service connected many years ago, his current level of 
functional impairment is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  This, in turn, means 
the Board does not have to consider whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As indicated in the most recent Board remand, effective 
October 7, 1996, VA revised the regulations for rating 
disabilities involving the respiratory system.  And since 
that occurred during the pendency of the appeal, VA must 
consider both the former and revised criteria and apply the 
version that is "most favorable" to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Under the old criteria effective prior to October 7, 1996, a 
30 percent rating was warranted for moderate pulmonary 
emphysema, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block 
on a level surface, and PFTs consistent with findings of 
moderate emphysema.  A 60 percent rating required evidence of 
severe pulmonary emphysema, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, and ventilatory impairment of 
severe degree confirmed by PFTs with marked impairment of 
health.  A 100 percent rating required pronounced emphysema, 
intractable and totally incapacitating, with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; and the 
severity of the emphysema had to be confirmed by chest X-ray 
and PFTs.  38 C.F.R. § 4.97, Code 6603 (1995).

Under the new criteria effective October 7, 1996, a 30 
percent rating is warranted if the following findings are 
demonstrated:  a forced expiratory volume in one second (FEV-
1) of 56 to 70 percent predicted, or; a forced expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/FVC) of 56 to 70 percent, or; a diffusion capacity of 
carbon monoxide, single breath (DLCO (SB)) of 56 to 65 
percent predicted.  A 60 percent rating is warranted if the 
following findings are demonstrated:  a FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; a 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The maximum 100 percent rating is warranted if the 
following findings are demonstrated: a FEV-1 of less than 40 
percent of predicted value or; a FEV-1/FVC of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Code 6603 (2001)

Although the veteran has a history of pulmonary symptoms 
dating back to service, they are not shown to be severe 
enough to warrant a rating higher than 30 percent.  The Board 
twice remanded this claim-initially in September 1996 and 
more recently in October 1997, to obtain sufficient data to 
rate this disability according to the specific criteria of 
the applicable code.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (rating a disability on criteria other than those 
mentioned in the applicable rating code is error as a matter 
of law).  And when initially examined on remand in November 
1998, he had "good" aeration and a flattened diaphram, 
despite scattered rhonchi throughout his bronchial tree.  He 
also achieved 77% of his maximal predicted heart rate during 
an exercise stress test.  And during another, more recent VA 
examination in August 2000-while the case was 
still on remand, he only had a "slightly" productive cough, 
and his respiratory expectorations were "normal."  He also 
only had a "slight" degree of tachypnea and no hyperpnea, 
and his lungs were resonant.  He also had a "normal" 
tactile fremitus throughout, and on auscultation his breath 
sounds were vesicular without rales or rhonchi.  Moreover, 
there were no signs of cyanosis or clubbing, and a PFT 
indicated that he only had "mild" airway obstruction; his 
FEV-1 was 87% predicted, and his FEV-1/FVC ratio was 76% 
predicted.  Both exceed the requirements for a rating higher 
than 30 percent under the revised Code 6603.  Furthermore, in 
the overall diagnostic assessment, the VA examiner indicated 
the veteran only had a "low grade" pulmonary fibrosis of 
his right lung.

During another PFT the following month, in September 2000, 
the veteran's FEV-1 and FEV-1/FVC ratio were noticeably 
worse; his FEV-1 was 84% predicted
(pre-bronchodilator) and 79% predicted (post-bronchodilator), 
and his 
FEV-1/FVC ratio was 55% predicted (both pre- and post-
bronchodilator).  VA only uses the post-bronchodilator 
response for rating respiratory disabilities.  But 
regardless, the veteran did not have a low enough FEV-1 
during that evaluation, either pre- or post-bronchodilator, 
to warrant a rating higher than 30 percent under the revised 
Code 6603.  And although he had a sufficiently low FEV-1/FVC 
ratio to warrant a rating higher than 30 percent under this 
revised code, the examining VA physician indicated that he 
"could not reproduce [the veteran's] best effort pre or post 
[bronchodilator]."  Therefore, the VA examiner concluded the 
veteran's "effort [during the PFT testing was] 
questionable."  And as a consequence, since the test was not 
reproducible, the VA examiner ultimately determined that 
the best results suggested only "minimal to mild" airflow 
limitation with no improvement after bronchodilators."

Similarly, only a "mild to moderate" restrictive tracing 
was noted during an earlier VA examination in December 1996, 
as a spirometry showed the veteran had 70% of normal 
respiratory capacity.  And his ongoing irritative bronchitis 
was causally related to his "life-long" history of 
cigarette smoking-which, as alluded to in the previous 
discussion, is not a service-connected disability and, 
therefore, cannot be considered as part and parcel of the 
lung disease at issue in this appeal.  See e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, the use 
by the VA examiners of such descriptive terms as "minimal," 
"mild to moderate," or "slight," etc., while not 
altogether dispositive in determining the overall severity of 
the veteran's airway obstruction, is nonetheless a good, 
sound medical indication of this and, accordingly, is 
deserving of a considerable amount of probative weight.  
38 C.F.R. §§ 4.2, 4.6; Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

No more than moderate (as opposed to severe or pronounced) 
lung disease also was shown when the veteran earlier was 
examined by VA for compensation purposes in January 1993 and 
April 1992.  There were definite symptoms, but, again, 
they were not sufficiently severe to warrant a higher rating.  
During the April 1992 examination, there were no signs of a 
cough or expectoration, or of hyperpnea, and the veteran had 
a "normal" tachypnea and resonant lungs.  There also were 
no signs of rales or rhonchi, and he had a symmetrical chest.  
Moreover, he only had "mild" akin, but breathing was 
carried out with diaphragmatic muscle action.  He again had 
very little chest expansion during his January 1993 VA 
examination (inspiration was 451/2 and expiration was 45), and 
he had scattered wheezing and very distant breath sounds.  
But despite that, there were none of the objective clinical 
indications necessary for a rating higher than 30 percent 
under either the former or revised criteria of Code 6603.

The veteran most recently underwent a specialist VA 
compensation examination in November 2000.  And the VA 
pulmonary specialist who conducted that evaluation summarized 
the overall severity of the veteran's respiratory 
disability-from a historical standpoint, after examining 
him.  And since this is the most recent medical evidence of 
record, it gives a very good indication of his current level 
of functional impairment-which, as alluded to earlier, is 
the primary concern when rating his disability.  See 
Francisco, 7 Vet. App. at 58.  The VA pulmonary specialist 
first took note of all of the pertinent medical and other 
evidence in the claims folder ("C-file"); indeed, he even 
did that in the veteran's presence.  And after documenting 
the symptoms, testing, and treatment that he has experienced, 
undergone, and received during the years since service, the 
VA pulmonary specialist indicated there was no evidence 
during the objective clinical portion of the evaluation of 
wheezing or rhonchi in the lungs; they were "clear."  
A chest X-ray was "unchanged" from those taken for many 
preceding years, showing only signs of the "old" pleural 
scarring the veteran had experienced during service with some 
"mild" volume loss on the right, but with a "normal" 
cardiac silhouette.  The VA pulmonary specialist cited the 
"normal" lung volumes and diffusing capacity during the PFT 
in September 1999, as well as the "mild" airflow 
limitation.  He also indicated the results of that PFT were 
essentially the same as those from an earlier PFT in 1994.  
And he also reiterated that the most recent PFT in September 
2000 showed the same FEV-1 as the prior studies, except for 
the technical difficulties with the September 2000 study 
resulting in FVC values that were "erroneously reported" as 
markedly increased over previous examinations.  So in 
reconciling this patent discrepancy, the VA pulmonary 
specialist indicated that, overall, PFTs since 1994 showed 
only "mild" airflow limitation and "no other 
abnormalities."  Moreover, in addressing the merits of the 
November 1992 statement from the veteran's private treating 
physician, the VA pulmonary specialist indicated that the 
studies completed during the 8 years since did not show 
evidence of either significant cardiac or pulmonary 
impairment.  And again, the more recent medical findings 
(i.e., those during the years since 1992) which are most 
probative.  See Francisco, supra.  These newer clinical 
findings clearly do not bode well for the veteran's claim for 
a higher rating.

Lastly, the VA pulmonary specialist cited the veteran's life-
long history of cigarette smoking as probably the most 
instrumental factor in him developing respiratory 
dysfunction.  And again, this is not an issue in this 
particular appeal, nor is it a basis for rating his service-
connected respiratory disability.  So in conclusion, just as 
indicated by the VA pulmonary specialist, while the veteran 
definitely suffered several right pneumothoraces many years 
ago while in service, even requiring surgical intervention in 
1969 at Ft. Gordon, there is no medical evidence of a 
significant cardiac abnormality at the present, and his 
history and pulmonary function testing is consistent with 
only "mild" chronic obstructive bronchitis which is most 
likely related to his life-long smoking.  His right lung 
scarring is "stable" and consistent with his surgery many 
years ago in 1969.

Inasmuch as the veteran does not have sufficient symptoms 
under either the old or new criteria of Code 6603 to warrant 
a rating higher than 30 percent, his claim must be denied 
since neither version of this code provides a legal basis for 
granting the benefit that he is requesting.  And because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There also is no other, alternative basis for increasing the 
veteran's rating.  He does not have sufficient FEV-1, FEV-
1/FVC, and DLOC (SB) values to warrant a higher rating under 
Code 6604-if rated under the criteria for 
chronic obstructive pulmonary disease (COPD).  Nor do the 
residual scars from his surgery during service (the 
thoracotomy) warrant additional compensation under 38 C.F.R. 
§ 4.118, Codes 7803, 7804 and 7805.  His doctors and 
examining physicians all have indicated that his scars are 
well healed and asymptomatic.  He also is not shown to be 
entitled to a higher rating under any of the other 
potentially applicable codes, such as 6600 for chronic 
bronchitis, etc., particularly since his life-long history of 
smoking has been linked to that.


III.  Extra-Schedular Consideration

The Board first raised the possibility of considering the 
veteran for additional compensation on this basis when 
remanding the case in September 1996.  But the medical and 
other evidence since obtained, when considered along with 
the evidence of record prior to remanding the case, shows 
that he is not entitled to additional compensation on this 
theory either since it is limited to very special and unusual 
circumstances.  That is to say, there must be evidence of 
marked interference with his employment-meaning beyond that 
contemplated by his 30 percent rating, or his disability must 
have necessitated frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Most of his 
treatment since service, however, has been on an outpatient 
basis, as opposed to while hospitalized.  And although his 
primary care private physician indicated in the November 1992 
statement that the veteran was "totally and permanently 
disabled due to his pulmonary problems, and [that] his 
condition will only continue to worsen as time goes by," the 
more recent medical evidence of record has shown otherwise.  
And the VA pulmonary specialist who examined the veteran most 
recently, in November 2000, went to great lengths to point 
this out-documenting the veteran's symptoms since the 1992 
statement and the results of his various PFTs.  Furthermore, 
although the veteran alleged that he was awarded disability 
benefits by the Social Security Administration (SSA) due to 
his service-connected pulmonary disability (as well as his 
heart condition), the records obtained from the SSA show that 
he actually received a favorable determination from that 
agency because of his mental impairment-which is not a 
service-connected disability and, as such, cannot be 
considered in determining whether he is entitled to an 
extra-schedular rating.  See, e.g., Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Consequently, he is not entitled to 
consideration of an increased rate of compensation on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


IV.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

In denying these claims on appeal, the Board is 
mindful of the rather recently enacted VCAA.  This 
new law, among other things, eliminated the concept 
of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately 
notifying him of the type of evidence needed to 
substantiate his claim and complete his application 
for benefits.  This new law also requires that VA 
provide additional assistance to him in obtaining 
potentially relevant evidence that he identifies as 
possibly supportive of his claim.  The VCAA has 
been codified, as amended, at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified, as amended, 
at 38 C.F.R.. §§ 3.102, 3.156(a), 3.159, and 
3.126).

Here though, the veteran has not identified or even 
otherwise suggested that any medical evidence 
exists-not already of record, which could show 
that he is entitled to the benefits he is 
requesting.  In fact, he recently indicated in a 
September 1991 statement, while his case was still 
on remand at the RO, that he had "no further 
evidence to submit" and that he did not want to 
wait the extra 60 days he had to submit additional 
evidence and or argument prior to returning his 
case to the Board for further appellate 
consideration.  He requested, instead, that the RO 
immediately forward his case to the Board 
("expedite" it)-thereby indicating, at least 
implicitly, that he wants his case decided as soon 
as possible.  And the various rating decisions 
since August 1992, as well as the Statement of the 
Case (SOC) and the several Supplemental Statements 
of the Case (SSOCs), have duly apprised him of the 
legal requirements for receiving the benefits that 
he is requesting.  So merely to remand this case to 
the RO for initial consideration of the VCAA, when 
not otherwise shown to be warranted, would serve no 
useful purpose.  And indeed, those types of remands 
should be avoided whenever possible.  Cf., Sabonis 
v. Brown, 6 Vet. App. 426 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  So all 
things considered, the veteran is not prejudiced 
by the Board going ahead and deciding his appeal 
without first remanding his case to the RO for 
initial consideration of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).



ORDER

The claim for service connection for a chronic heart 
disorder-secondary to the already service-connected lung 
condition, is denied.

The claim for a rating higher than 30 percent for the 
postoperative residuals of a thoracotomy and segmental 
resection of the right upper lobe due to emphysematous blebs, 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


(CONTINUED ON THE NEXT PAGE)

 

